DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 88-107 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 88: “wherein the provisioned storage volume: (1) comprises a local cache memory communicatively coupled to the client computer system and a cloud library comprising one or more remote storage devices in one or more clouds, and (2) is dynamically or configurably adjustable by transparently including or excluding a subset of the one or more remote storage devices and one or more local storage devices; including the data file in one or more cluster blocks, each cluster block of the one or more cluster blocks comprising a plurality of different data blocks that are written simultaneously to the cloud library over a plurality of channels; causing the one or more cluster blocks to be stored in the local cache memory; in response to detecting a change in the one or more cluster blocks, causing the one or more cluster blocks to be transparently stored to the one or more remote storage devices; and in response to receiving an access request to the data file, retrieving from the cloud library a subset of the plurality of different data blocks, wherein the subset of the plurality of 
	Dependent claims are allowed as they depend from allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436